This cause is an appeal by Ruby L. Taylor et al. from a judgment rendered in her favor in so far as a declaration of usurious interest is concerned. Her reason for appeal is based upon the fact that a verdict and judgment was entered against her for $174.16, whereas she claims that she had become entitled to a greater credit. By the opinion of this court in No. 26443, Pickering v. Taylor, 180 Okla. 96, 67 P.2d 949, it is found that the verdict and judgment was entered against her for $174.16, thereby allowing a set-off under the defense of usury of $6,102.88.
This court in said above opinion reversed *Page 56 
and remanded the cause after a consideration upon the merits, holding as follows:
"As hereinabove shown, the answer and cross-petition of the defendants Taylor failed to state, and the evidence failed to prove, facts constituting a defense of usury or of conspiracy to commit usury to plaintiff's action. There being no issue of fact to be tried, the judgment is reversed, with instructions to the trial court to render judgment in favor of plaintiff establishing his lien for the amount sued for, and for foreclosure thereof."
That opinion having disposed of the appeal in this case, the appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and BUSBY, PHELPS, and CORN, JJ., concur.